         Case 2:20-cv-00026-HCN-JCB Document 216 Filed 06/02/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH


    AAAG-CALIFORNIA, LLC,                                   MEMORANDUM DECISION
                                                                AND ORDER
                  Plaintiff,

    v.                                                    Case No. 2:20-cv-00026-HCN-JCB
    ABDUL R. KISANA; JACK METCALF;
    SPECIALIZED SALES AND LEASING,
                                                        District Judge Howard C. Nielson, Jr.
    LLC; and LUXURY AUTO GROUP, LLC,

                  Defendants.                            Magistrate Judge Jared C. Bennett


          Before the court are: (1) Plaintiff AAAG-California, LLC’s (“Plaintiff”) motion for leave

to file third amended complaint 1 and (2) Defendant Abdul Mr. Kisana’s (“Mr. Kisana”) motion

for leave to file a sur-reply on Plaintiff’s motion.2 The court has carefully reviewed the written

memoranda submitted by the parties. Under DUCivR 7-1(f), the court has concluded that oral

argument is not necessary and, therefore, decides the motions on the written memoranda.

                                             ANALYSIS

I.        Plaintiff’s Motion for Leave to File Third Amended Complaint

          Plaintiff seeks to file a third amended complaint to add: (1) three new defendants; (2)

allegations regarding the new defendants’ participation in the alleged scheme; and (3) three




1
    See ECF no. 154.
2
    See ECF no. 187.
      Case 2:20-cv-00026-HCN-JCB Document 216 Filed 06/02/20 Page 2 of 5




additional causes of action of civil conspiracy. Mr. Kisana opposes Plaintiff’s motion by arguing

that the proposed amendment is futile. For the following reasons, Plaintiff’s motion is granted.

       Under Fed. R. Civ. P. 15(a)(2), “[t]he court should freely give leave” to amend pleadings

“when justice so requires.” Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962). The

decision about whether to provide a party leave to amend its pleadings “is within the discretion

of the trial court.” Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quotations

and citation omitted). “Refusing leave to amend is generally only justified upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by amendments previously allowed, or futility of amendment.” Bylin v. Billings,

568 F.3d 1224, 1229 (10th Cir. 2009) (quotations and citation omitted). As shown below, justice

requires the amendment, and the factors against amendment are not well taken here.

       First, the interests of justice require giving Plaintiff leave to amend its complaint. The

concept of “justice” is “a term broad enough to cover the variant circumstances of each

individual case, which in sum reflect that the administration of justice will be advanced” by the

amendment. Oil & Gas Ventures-First 1958 Fund, Ltd. v. Kung, 250 F. Supp. 744, 754 (S.D.N.Y.

1966). During litigation here, Plaintiff has discovered information that forms the basis for

adding new claims and parties. Plaintiff should be permitted to pursue those claims and parties,

particularly where, as here, the time for amending pleadings and adding new parties under the

scheduling order has not passed, 3 and the court has already determined that the original




3
 See ECF no. 167 at 6 (stating that deadline to amend pleadings and add parties is September 4,
2020).

                                                 2
      Case 2:20-cv-00026-HCN-JCB Document 216 Filed 06/02/20 Page 3 of 5




defendants have both taken Plaintiff’s property and refused to return it or the proceeds therefrom.

Therefore, the interests of justice require amendment.

        Given that the interests of justice allow this amendment, the court next determines

whether the amendment-precluding factors in Fed. R. Civ. P. 15 apply. Mr. Kisana’s only

argument in opposition to Plaintiff’s motion is that the proposed third amended complaint is

futile. Consequently, the court considers only this argument.

        The proposed third amended complaint is not futile. When determining futility, the court

must determine whether Plaintiff’s proposed third amended complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id.

        Mr. Kisana’s futility argument is based almost exclusively upon his contention that the

bulk of the allegations in Plaintiff’s proposed third amended complaint are conclusory and not

well pleaded because they are based upon information and belief. However, “[t]he mere fact that

a plaintiff uses the language ‘information and belief’ does not make an allegation conclusory but,

instead, the Court must consider the content of the allegation itself.” McCartney v. United States,

31 F. Supp. 3d 1340, 1345 (D. Utah 2014) (quotations, citations, and footnote omitted). This is

true even under the heightened pleading standards of Fed. R. Civ. P. 9(b). See Scheidt v. Klein,

956 F.2d 963, 967 (10th Cir. 1992) (“Allegations of fraud may be based on information and

belief when the facts in question are peculiarly within the opposing party’s knowledge and the


                                                   3
      Case 2:20-cv-00026-HCN-JCB Document 216 Filed 06/02/20 Page 4 of 5




complaint sets forth the factual basis for the plaintiff’s belief.”). Furthermore, “[t]he Twombly

plausibility standard . . . does not prevent a plaintiff from pleading facts alleged upon

information and belief where the facts are peculiarly within the possession and control of the

defendant, or where the belief is based on factual information that makes the inference of

culpability plausible.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)

(quotations and citations omitted); see also, e.g., George v. Urban Settlement Servs., 833 F.3d

1242, 1255 (10th Cir. 2016) (citing cases for the proposition that when a court is determining

whether a plaintiff has satisfied the pleading standard of Fed. R. Civ. P. 9(b), the court “may

consider whether any pleading deficiencies resulted from the plaintiff’s inability to obtain

information in the defendant’s exclusive control”).

       The court agrees with Plaintiff’s contention that it has alleged facts based upon

information and belief only where there is circumstantial evidence supporting the allegations and

where the allegations are based upon the information it has discovered thus far, all of which state

a plausible claim of liability under the stated causes of action. Additionally, the original and

proposed defendants control much of the information underlying Plaintiff’s allegations in the

third amended complaint. Accordingly, based upon a careful review of Plaintiff’s proposed third

amended complaint, the court concludes that Plaintiff’s allegations are not conclusory and satisfy

the plausibility requirement set by Twombly and Iqbal.

       Therefore, under the liberal standard for granting leave to amend pleadings under Rule

15(a), Plaintiff’s motion for leave to file a third amended complaint is granted. Plaintiff shall file

its proposed third amended complaint on or before June 5, 2020.




                                                  4
        Case 2:20-cv-00026-HCN-JCB Document 216 Filed 06/02/20 Page 5 of 5




II.      Mr. Kisana’s Motion for Leave to File Sur-Reply

         In this motion, Mr. Kisana seeks leave to file a sur-reply on Plaintiff’s motion for leave to

amend because, according to Mr. Kisana, Plaintiff’s reply memorandum contained new material

and arguments not contained within its motion. Although Mr. Kisana’s argument in this regard is

well-taken, the court concludes that the proposed amended complaint was sufficient on its face to

allow the court to grant it. Consequently, nothing contained in Mr. Kisana’s proposed sur-reply

would have altered that conclusion, which results in the denial of his motion.

                                               ORDER

         IT IS HEREBY ORDERED:

         1.     Plaintiff’s motion for leave to file third amended complaint 4 is GRANTED.

         2.     Plaintiff shall file its proposed third amended complaint on or before June 5,

                2020.

         3.     Mr. Kisana’s motion for leave to file a sur-reply 5 is DENIED.

         IT IS SO ORDERED.

         DATED this 2d day of June 2020.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge



4
    See ECF no. 154.
5
    See ECF no. 187.

                                                   5
